Citation Nr: 1418192	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


WITNESS AT HEARING ON APPEAL

The Veteran

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Documents contained in the Virtual VA paperless claims processing system are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript is included in the claims file.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties an Acting Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The issue of entitlement to nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's paranoid schizophrenia disability became manifest years after service and is not otherwise related to service.

CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in March 2010 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, limited service treatment records, and VA treatment records have been associated with the claims file.  The Veteran has not indicated that any other VA treatment reports relevant to his psychiatric disability currently exist, nor has he requested that the VA attempt to obtain any private treatment records.

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that in the instant matter, the record does not indicate that the Veteran's schizophrenia may be associated with service, as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service, or other possible association with service.  For these reasons, a VA medical opinion is not necessary to decide the claim of service connection.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

IV.  Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran's service treatment records are silent as to any complaints, diagnosis, or treatment related to either of the Veteran's shoulders.  In an August 1976 Report of Medical History, the Veteran denied depression or excessive worry and nervous trouble of any sort.  The Veteran's August 1976 separation examination found the Veteran's psychiatric examination to be normal.

The Veteran's first VA psychiatric treatment of record was in January 1980.  A December 1992 VA discharge report included a diagnosis of paranoid schizophrenia.  As such, the Board finds the Veteran has a present schizophrenia disability. 

The Veteran's VA treatment records dated from January 1980 to December 1994, and April 2010 to present, also include treatment for schizophrenia, but in these records neither the Veteran nor his VA providers relate his present psychiatric disability or symptoms to his service.

During his February 2012 Board hearing, the Veteran asserted that his psychiatric disorder is actually due to a post-service injury by inhaling paint fumes. 

Here, the service treatment records do not document that the Veteran had a psychiatric disability while in service.  The Veteran has not asserted a continuity of symptoms since service, and there evidence to suggest a nexus between service and the Veteran's current psychiatric disorder.  The normal in-service findings and the fact that a psychiatric disability was not identified until years after service warrants the conclusion that the psychiatric disability did not manifest in service or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

The Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, as noted previously, the Veteran has not asserted that his psychiatric disorder was caused by or incurred during active service. 

In sum, the weight of the evidence establishes a remote post-service onset of a schizophrenia disorder that is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for schizophrenia, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for paranoid schizophrenia is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


